[J-116-2020][M.O. - Todd, J.]
                    IN THE SUPREME COURT OF PENNSYLVANIA
                                 EASTERN DISTRICT


IN RE: CANVASSING OBSERVATION                 :   No. 30 EAP 2020
                                              :
APPEAL OF: CITY OF PHILADELPHIA               :   Appeal from the November 5, 2020,
BOARD OF ELECTIONS                            :   Single-Judge Order of the Honorable
                                              :   Christine Fizzano Cannon of the
                                              :   Commonwealth Court at No. 1094 CD
                                              :   2020, reversing the November 3, 2020
                                              :   Order of the Honorable Stella Tsai of
                                              :   the Court of Common Pleas of
                                              :   Philadelphia County at November Term
                                              :   2020, No. 07003
                                              :
                                              :   SUBMITTED: November 13, 2020


                                 DISSENTING OPINION


CHIEF JUSTICE SAYLOR                                    DECIDED: November 17, 2020


       The Commonwealth Court reasonably directed election officials in Philadelphia to

move restrictive barriers in the Convention Center closer to the ballot-canvassing

operations, which had been staged up to thirty-five yards from the areas to which the

statutorily-authorized   candidate   representatives   were    confined.      Under    the

Commonwealth Court’s order, these representatives could then observe whether ballots

were being counted lawfully to the best of their ability, consistent with health and safety

restrictions.   The record -- as well as publicly-available video recordings from the

Convention Center -- amply demonstrate that this simply wasn’t the case previously.

       The canvassing has now proceeded to near conclusion under an ensuing

agreement among the parties associated with federal litigation. In my judgment, the

matter is therefore moot -- or at least moot enough -- so that this Court’s discretionary
intervention was and is not required. Moreover, the Legislature already is signaling that

there will be an intense after-action review of the no-excuse mail-in voting regime, which

is in its infancy in Pennsylvania. Accordingly, I doubt that the Court’s present ruling,

relative to governance that is quite likely to be substantially refined, will be of any

importance in the future.

       I also note that, given the enormous scale of canvassing activities and the

historical balkanization associated with the administration of the election franchise at the

county-and-district levels across the Commonwealth, there have been, and will always

be, some localized irregularities. This is why courts are open throughout the election

cycle, as here, to remedy these just as quickly as possible. It is also one of the reasons

why we have a Commonwealth Court, with expertise in election matters, and organized

to act expeditiously via single-judge consideration.

       Finally, short of demonstrated fraud, the notion that presumptively valid ballots

cast by the Pennsylvania electorate would be disregarded based on isolated procedural

irregularities that have been redressed -- thus disenfranchising potentially thousands of

voters -- is misguided. Accordingly, to the degree that there is a concern with protecting

or legitimizing the will of the Philadelphians who cast their votes while candidate

representatives were unnecessarily restrained at the Convention Center, I fail to see

that there is any real issue.



       Justice Mundy joins this dissenting opinion.




                                [J-116-2020][M.O. – Todd, J.] - 2